— In an action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, dated April 13, 1962, which denied its motion to strike the action from the calendar; permitted plaintiff, upon the completion of all pretrial procedures, to file a statement of readiness nunc pro tunc as of June, 1959; and allowed the action to remain on the Ready Day Calendar. Order affirmed, with $10 costs and disbursements. No opinion. The oral and physical examinations of the plaintiff before trial as directed in the order shall proceed on 10 days’ written notice or on such other date as may be mutually fixed by the parties. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.